Title: Thomas Jefferson to William Chamberlayne, 17 August 1810
From: Jefferson, Thomas
To: Chamberlayne, William


          
            Sir
            Monticello Aug. 17. 10.
          
            Towards the latter end of the last year Colo Thos M. Randolph informed me he had in his possession, on hire, 4 negroes of the property of the late mr Shackleford which he did not mean to keep another year, & knew that they would be to hire, & at the same price of £50. which he had given.  I agreed to take them at that price, and they were to come to me after the Christmas h Hollidays when their time with him was out. one of them, Tom Buck, asked permission of him to go down the country, which he positively refused, and ordered him to come to me with the others after the holidays. the others came, but Tom Buck contrary to orders went down the country. he returned (as well as I recollect) about the beginning of Feb. and went to the place where two of the others were employed.  I did not hear of it for 2. or 3. days, and then learned that he was sick. I went to see him, and found him neither in a condition to be recieved as a laborer, nor able to go away if rejected. both feet were frost-bitten and extremely bad, tho’ they seemed to be getting better. I had him taken care of, but after about 3. weeks, they had changed so as to threaten mortification and to require a more skilful treatment than we were competent to to secure his life.   I sent him therefore to Charlottesville to the care of Dr Everett, & had him boarded in a house convenient to the Dr. at the end of about 3. months (some time in May), the Doctr informed me his feet were then so near being healed that common dressings & attentions would now suffice. we brought him away, & by advice of the Doctor made cloth shoes to protect his feet, which were yet entirely tender. he has been taken care of ever since, but still continues unable to walk, except about the house, and it is impossible to say when this the skin of the feet will be hard enough for him to get out. indeed I doubt if they will ever again be sound. I have thought it necessary to state these circumstances to you, and have delayed it so long only in the hope of being enabled to announce to you at the same time his perfect recovery. but that not having yet taken place, I thought it improper longer to delay apprising you of them, and coming to an understanding respecting him. he has never done a hand’s turn for me; but has been recieved and taken care of as an object of humanity, and for the benefit of his owners who were not here to see to him.  the moment he is able to work, his wages shall commence, and I sh take for granted I shall be allowed in account what is paid and to be paid for his board in Charlottesville, and the Doctor’s attendance of which I have not yet recieved an account. for our own care & his and attentions to him I ask nothing, but that his bread alone be paid for allowed at the price paid for it here; for as it was a place newly settled I had to buy all the provisions for it. I trust that these propositions will appear to you entirely reasonable, and that you will be so good as to favor me with such explanations on the subject as that we may have a mutual understanding with respect to this subject him. accept the assurances of my respect
          
            Th:
            Jefferson
        